Motion by appellants .to resettle order of this court dated March 25, 1968 [29 A D 2d 418] disposed of as follows: (1) Decision, opinion and order of this court, all dated March 25, 1968 resettled and amended so as to state that the award of $10 costs and disbursements was to appellants; (2) The bill of costs .taxed on April 23, 1968 and the judgment entered upon the March 25, 1968 order of this court, both in favor of respondent, are vacated; and (3) A *553bill of costs in favor of appellants shall be taxed by the Clerk of the County of Kings upon said award of costs and disbursements, in favor of appellants against respondent, and a judgment thereon shall be entered and docketed thereon in favor of appellants against respondent. Beldock, P. J., Christ, Brennan, Hopkins and Martuscello, JJ., concur.